DALLAS, Circuit Judge.
In this case the interest of a daughter in her father’s estate, which, by the terms of his will, she was not to take unless she should survive her mother, was adjudged to be liable to tax, notwithstanding the statutory exemption from such tax of “a contingent beneficial interest not absolutely vested in possession or enj oyment.” That this adjudication was erroneous is shown in the opinion filed herewith, in the case of Land Title & Trust Company, Executor, etc., v. McCoach, Collector of Internal Revenue, 129 Fed. 901, and in the opinion and judgment of the Supreme Court of Pennsylvania in Holmes’ Appeal, 116 Pa. 246, 9 Atl. 341.
The judgment of the Circuit Court in favor of the defendant upon his demurrer to the plaintiffs’ statement of claim is reversed, and the cause will be remanded to that court, with direction to enter judgment thereon in favor of the plaintiffs.